Exhibit (10)(bq)
 

Microsoft Financing Master Agreement # 694167

 
MASTER INSTALLMENT PAYMENT AGREEMENT
(Total Solution)
 
TO OUR VALUED CUSTOMER: This Master Installment Payment Agreement ("Master
Agreement') has been written in "Plain English". When we use the words you and
your in any Schedule and this Master Agreement, we mean you, our customer, which
is the Customer indicated below. When we use the words we, us, and our in this
Agreement, we mean the Lender, CIT Technology Financing Services, Inc. Our
address is One Deerwood, 10201 Centurion Parkway North, Suite #100,
Jacksonville, FL 32256.
This Master Installment Payment Agreement is dated as of 3/18/2009, by and
between CIT Technology Financing Services, Inc. as the Lender, and MET-PRO
CORPORATION, as the Customer with a principal place of business at 160 Cassell
Rd. Harleysville, PA 19438.
 
TERMS AND CONDITIONS
 
BY SIGNING THIS MASTER AGREEMENT: (i) YOU ACKNOWLEDGE THAT YOU HAVE READ AND
UNDERSTAND THE TERMS AND CONDITIONS OF THIS MASTER AGREEMENT; (ii) YOU AGREE
THAT YOU CANNOT TERMINATE OR CANCEL ANY SCHEDULE TO THIS MASTER AGREEMENT, YOU
HAVE AN UNCONDITIONAL OBLIGATION TO MAKE ALL PAYMENTS DUE UNDER EACH SCHEDULE TO
THIS MASTER AGREEMENT, AND YOU CANNOT WITHHOLD, SET OFF OR REDUCE SUCH PAYMENTS
FOR ANY REASON, INCLUDING BUT NOT LIMITED TO (1) LOSS, DAMAGE OR THEFT TO OR OF
ANY ONE OR MORE OF THE PRODUCTS, (2) ANY CLAIM THAT LICENSOR HAS BREACHED ANY
REPRESENTATION, WARRANTY, COVENANT OR OTHER OBLIGATION OR OTHERWISE FAILED TO
PERFORM UNDER THE LICENSE AGREEMENT, OR (3) ANY REVOCATION, EXPIRATION OR
TERMINATION OF THE LICENSE AGREEMENT OR THE LICENSES GRANTED THEREUNDER, FOR ANY
REASON; (iii) YOU WILL USE THE PRODUCTS ONLY FOR BUSINESS PURPOSES; (iv) YOU
WARRANT THAT THE PERSON SIGNING ANY SCHEDULE TO THIS MASTER AGREEMENT FOR YOU
HAS THE AUTHORITY TO DO SO; (v) YOU CONFIRM THAT YOU DECIDED TO ENTER INTO ANY
SCHEDULE TO THIS MASTER AGREEMENT RATHER THAN PURCHASE THE PRODUCTS FOR THE
TOTAL CASH PRICE; AND (vi) YOU AGREE THAT ANY SCHEDULE TO THIS MASTER AGREEMENT
WILL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND YOU
CONSENT TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED WITHIN
THE COMMONWEALTH OF MASSACHUSETTS. YOU AND WE EXPRESSLY WAIVE ANY RIGHTS TO A
TRIAL BY JURY.
1. FINANCING OF PRODUCTS; ACCEPTANCE. You agree to finance the Total Product Fee
for the software license fee associated with the software ("Software") described
in any schedule ("Schedule") to the Master Agreement and the support, training,
consulting, or other related services ("Services") related thereto and the
acquisition cost of equipment, if any, described in any Schedule ("Equipment")
(the Software, the applicable Services, and the Equipment, if any, identified in
a Schedule are collectively referred to as the "Products") that incorporates
this Master Agreement by reference and which Products are provided by either
Microsoft Corporation, any of its affiliates (collectively "Microsoft
Corporation" or "MC”), any authorized Microsoft provider or any other third
party identified in the applicable Schedule (each a "Licensor", "Supplier" or
"Product Provider" collectively and individually, as applicable, refers to the
manufacturer, licensor, sub-licensor, distributor or supplier of the Software
and/or Equipment, and provider of the Services, as identified in the applicable
Schedule). Each such Schedule will incorporate and be governed by the terms and
conditions of this Master Agreement as well as the specific terms and conditions
set forth in each Schedule. Each Schedule shall constitute a separate and
distinct finance agreement or loan from this Master Agreement and all other
Schedules. In the event of any conflict between the terms of any Schedule and
this Master Agreement, the terms of such Schedule shall prevail. The termination
of this Master Agreement will not affect any Schedules executed prior to the
effective date of such termination. All obligations under this Master Agreement
shall survive the termination of the licenses relating to the Software. You will
arrange for the delivery and installation of the Products. The applicable
Schedule will begin, and be valid and enforceable against you, on the date when
the Schedule is signed by you (whether or not we have received a copy of the
Schedule and/or the Acceptance Certificate signed by you). The Products will be
irrevocably accepted by you upon the delivery to us of a properly signed
Acceptance Certificate, but any failure to execute and deliver such Acceptance
Certificate will not relieve you of your obligations to us hereunder and under
each Schedule. The periodic installment payments ("Installment Payments") due
under a Schedule will be due and payable as set forth therein. If the Products
have been accepted by you in accordance with this Section 1, the remaining
Installment Payments will be due on the day of each subsequent month or such
other time period specified on our invoices to you. If any Installment Payment
or other amount payable under a Schedule is not paid within 10 days of its due
date, you will pay us a late charge not to exceed 7% of each late payment and
each month thereafter, past due interest on the unpaid amount at 1 % per month
(or such lesser rate as is the maximum rate allowable under applicable law). You
acknowledge that the sum of your Installment Payments may exceed the Total
Product Fee. You specifically authorize us to amend a Schedule by increasing or
decreasing the Total Product Fee (and therefore the Amount Financed and the
Installment Payment Amounts) by up to 15% if the final, total cost of the
Products you order changes.
2. NO WARRANTIES. We are financing your use of the Products under Schedules on
an "AS-IS" basis. YOU ACKNOWLEDGE THAT WE DO NOT MANUFACTURE, LICENSE,
SUB-LICENSE OR SUPPLY THE PRODUCTS, WE DO NOT REPRESENT THE LICENSOR AND YOU
HAVE SELECTED THE PRODUCTS AND SUPPLIER BASED UPON YOUR OWN JUDGMENT. WE MAKE NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE. YOU AGREE THAT REGARDLESS OF
CAUSE, WE ARE NOT RESPONSIBLE FOR AND YOU WILL NOT MAKE ANY CLAIM AGAINST US FOR
ANY DAMAGES, WHETHER CONSEQUENTIAL, DIRECT, SPECIAL, OR INDIRECT. YOU AGREE THAT
NEITHER LICENSOR NOR ANY SALESPERSON, EMPLOYEE OR AGENT OF THE LICENSOR IS OUR
AGENT OR HAS ANY AUTHORITY TO SPEAK FOR US OR TO BIND US IN ANY WAY.
3. LICENSE AGREEMENT. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE READ AND RECEIVED
EACH LICENSE AGREEMENT ("LICENSE AGREEMENT") RELATED TO THE SOFTWARE UNDER THE
APPLICABLE SCHEDULE. YOU ARE THE LICENSEE OR SUB­-LICENSEE UNDER EACH SUCH
LICENSE AGREEMENT AND YOU AGREE TO PERFORM ALL THE OBLIGATIONS OF THE LICENSEE
AND/OR SUB-LICENSEE UNDER EACH SUCH LICENSE AGREEMENT. YOU WILL USE THE SOFTWARE
IN ACCORDANCE WITH THE TERMS OF EACH SUCH LICENSE AGREEMENT. YOU EXPRESSLY
ACKNOWLEDGE AND AGREE THAT WE HAVE NOT ASSUMED ANY OF THE PRODUCT LICENSOR'S
OBLIGATIONS UNDER ANY LICENSE AGREEMENT OR OTHER AGREEMENT AND THAT WE SHALL
HAVE NO LIABILITY AND YOU SHALL HAVE NO REMEDY AGAINST US FOR THE PERFORMANCE OF
THE LICENSOR'S OBLIGATIONS UNDER ANY LICENSE AGREEMENT OR OTHER AGREEMENT. In
the event of any breach or default under the License Agreement, your sole remedy
shall be against the Licensor under the License Agreement. You further agree
that in the event there is a conflict between the terms of the License agreement
and this Master Agreement or any Schedule, the terms of this Master Agreement or
the relevant Schedule shall prevail.
4. TAXES AND FEES. If the sales tax related to the Products is calculated by the
Supplier and added to the cost of the Products being financed under a Schedule,
your periodic Installment Payment will reflect the financing of such tax. NOTE:
Your "quote" and/or the Amount Financed on any Schedule may not have included
applicable taxes, or may have included "estimated" taxes.  If your invoices
reflect a different Installment Payment Amount than stated in the relevant
Schedule, such difference is due to the "addition" of applicable taxes or an
adjustment for "actual" taxes. If taxes are not financed for you, you agree to
pay such taxes directly to the Licensor and/or Supplier.
 
Microsoft Is a trademark of the Microsoft companies, The Microsoft Financing
marks are used by CIT Technology Financing Services, Inc. under license.

 
Page 1 of 3

--------------------------------------------------------------------------------

 

5. INSURANCE. You agree that you will insure the Equipment against all loss or
damage naming us as loss payee, obtain liability and third party property damage
insurance naming us as an additional insured, and deliver satisfactory evidence
of such coverage prior to our acceptance of a Schedule. We must be given thirty
days written notice of any material change or cancellation.
6. TITLE TO THE PRODUCTS. You will keep the Products free of all liens and
encumbrances. You represent and warrant that you are the sole owner of the
Equipment free and clear of liens and encumbrances. The Software Licensor shall
be the owner and hold title to the Software; you are the licensee and/or
sub-licensee of the Software. Upon our acceptance of a Schedule, you acknowledge
that we shall pay on your behalf the amounts owing to the Licensor of the
Software under the applicable License Agreement and for the Equipment.
7. YOUR OBLIGATIONS. You agree that your obligations to pay all amounts due
under each Schedule are absolute and unconditional and shall not be subject to
any defense, setoff, or counterclaim that you may have against Licensor of the
Products, regardless of whether or not (a) Licensor has breached any warranty,
representation or other covenant under the License Agreement or other agreement
with you, (b) the license(s) granted under the License Agreement have been
revoked or otherwise terminated for any reason whatsoever, or (c) the License
Agreement has expired or been terminated for any reason whatsoever. Accordingly,
in the event of any breach or default under the License Agreement, your sole
remedy shall be against Licensor under that License Agreement and you shall have
no right to withhold or otherwise not to make any Installment Payment required
hereunder and under all Schedules. You further agree that in the event there is
a conflict between the terms of the License Agreement and this Master Agreement,
the terms of this Master Agreement shall prevail. In order to secure the payment
and performance of your obligations under each Schedule and this Master
Agreement, you grant us a first priority security interest in your right to use
the Products pursuant to the License Agreement and in all of your right, title,
and interest in and to the Equipment and in all attachments, accessories,
additions, substitutions, products, replacements, and proceeds (including
insurance proceeds) therefrom and you authorize us to file any UCC financing
statement in your name that relates to our security interest in the Equipment.
You hereby waive grace, demand, presentment for payment, notice of dishonor or
default, notice of intent to accelerate, notice of acceleration and diligence in
collecting and bringing suit.
8. DEFAULT. Each of the following is a default ("Default") under this Master
Agreement and all Schedules: (a) you fail to pay any Installment Payment or any
other payment within 10 days of its due date; (b) you breach any representation,
warranty or covenant or otherwise do not perform any of your other obligations
under the License Agreement, this Agreement, a Schedule or in any other
agreement with us or with any of our affiliates and this failure continues for
10 days after we have notified you of it; (c) you become insolvent, you dissolve
or are dissolved, you assign your assets for the benefit of your creditors, you
sell, transfer or otherwise dispose of all or substantially all of your assets,
or you enter (voluntarily or involuntarily) any bankruptcy or reorganization
proceeding; (d) without our prior written consent, you merge or consolidate with
any other entity and you are not the survivor of such merger or consolidation;
(e) any guarantor of a Schedule dies, does not perform its obligations under the
guaranty, or becomes subject to one of the events listed in clause (c) above.
9. REMEDIES. If a Default occurs, we may do one or more of the following: (a) we
may cancel or terminate this Master Agreement and all Schedules or any or all
other agreements that we have entered into with you; (b) we may require you to
immediately pay us, as compensation for loss of our bargain and not as a
penalty, a sum equal to: (i) all past due Installment Payments under any or all
Schedules, plus (ii) the present value of all unpaid Installment Payments for
the remainder of the term of any or all Schedules, each discounted at 4% per
year, compounded monthly, plus (iii) all other amounts due or that become due
under the Schedules; (c) we may request that the Licensor cease providing
maintenance and/or support for the Products and/or terminate the License
Agreement and you acknowledge that Licensor, as a third party beneficiary to
this Master Agreement, may terminate your rights under the License Agreement,
without liability; (d) we may demand that you give us immediate possession of
the Equipment; and (e) we may exercise any other right or remedy available at
law or in equity. You agree to pay all of our costs of enforcing our rights
against you, including reasonable attorneys' fees. We may also charge you $25.00
for each check that is returned for insufficient funds or for any other reason
or if an ACH debit is not honored by your bank.
10. YOUR REPRESENTATIONS. You represent and warrant to us that: (a) you are an
entity duly organized, validly existing and in good standing under applicable
state law; (b) each Schedule when executed, and this Master Agreement, is
genuine, legal, valid and binding obligation of yours, enforceable against you
in accordance with their terms, subject to applicable bankruptcy and other
similar laws affecting creditors' rights generally, and the execution, delivery
and performance of each Schedule and this Master Agreement will not violate or
create a default under any law (including any applicable usury law), regulation,
judgment, order, instrument, agreement or charter document binding on you or
your property; (c) each Schedule and this Master Agreement has been duly
authorized, executed and delivered by you; (d) each signatory of each Schedule
and this Master Agreement on behalf of you has the authority to bind you to each
Schedule and this Master Agreement; (e) you have read and accepted the terms and
conditions of the License Agreement and each Schedule and this Master Agreement;
and (f) the financial statements and other information, if any, furnished to us
are and will be materially true and correct and prepared in accordance with
generally accepted accounting principles consistently applied.
11. ASSIGNMENT. YOU MAY NOT ASSIGN, SELL, TRANSFER OR SUBLICENSE, OR ALLOW ANY
LIENS TO BE PLACED ON THE PRODUCTS OR YOUR INTEREST IN ANY SCHEDULE OR THIS
MASTER AGREEMENT. We may, without notifying you, sell, assign, or transfer any
Schedule and/or this Master Agreement, including but not limited to, sales of
participation interests therein to third parties, including but not limited to,
Microsoft Financing Corporation. You agree that the assignee will have the same
rights and benefits that we have now under any such Schedule and this Master
Agreement but not our obligations. The rights of the assignee will not be
subject to any claims, defenses or set-off that you may have against us. This
waiver will not affect any rights you have against any Licensor to the extent
such Licensor is the assignee.
12. INDEMNIFICATION. You are responsible for any losses, damages, penalties,
claims, suits and actions (collectively, "Claims"), whether based on a theory of
strict liability or otherwise caused by or related to (a) the manufacture,
installation, licensing, use, ownership, financing, possession, or delivery of
the Products or (b) any defects in the Products. You agree to reimburse us for
and if we request, to defend us against, any Claims.
13. CREDIT INFORMATION. YOU AUTHORIZE US OR ANY OF OUR AFFILIATES TO OBTAIN
CREDIT BUREAU REPORTS, AND MAKE OTHER CREDIT INQUIRIES THAT WE DETERMINE ARE
NECESSARY. YOU ACKNOWLEDGE THAT WITHOUT FURTHER NOTICE WE MAY USE OR REQUEST
ADDITIONAL CREDIT BUREAU REPORTS TO UPDATE OUR INFORMATION SO LONG AS YOUR
OBLIGATIONS TO US ARE OUTSTANDING.
14. MISCELLANEOUS. You agree that the terms and conditions contained in each
Schedule and this Master Agreement make up the entire agreement between you and
us regarding the financing of the Products. Any Schedule or this Master
Agreement is not binding on us until we sign it. Any change in any of the terms
and conditions of a Schedule or this Master Agreement must be in writing and
signed by us. You agree, however, that we are authorized, without notice to you,
to supply missing information, such as serial numbers, or correct typographical,
immaterial, or obvious errors in any Schedule or this Master Agreement. If we
delay or fail to enforce any of our rights under any Schedule or this Master
Agreement, we will still be able to enforce those rights at a later time. All
notices shall be given in writing by the party sending the notice and shall be
effective when deposited in the U.S. Mail, addressed to the party receiving the
notice at its address shown on the front of each Schedule (or to any other
address specified by that party in writing) with postage prepaid. All of our
rights and indemnities will survive the termination of a Schedule or this Master
Agreement. It is the express intent of the parties not to violate any applicable
usury laws or to exceed the maximum amount of time price differential or
interest, as applicable, permitted to be charged or collected by applicable law,
and any such excess payment will be applied to Installment Payments in inverse
order of maturity, and any remaining excess will be refunded to you. If you do
not perform any of your obligations under a Schedule or this Master Agreement,
we have the right, but not the obligation, to take any action or pay any amounts
that we believe are necessary to protect our interests. You agree to reimburse
us immediately upon our demand for any such amounts that we pay. If more than
one person or entity has signed this Master Agreement, each of you agree that
your liability is joint and several hereunder and under all Schedules. You may
prepay a Schedule in full (but not in part) at any time by giving us at least
thirty (30) days written advance notice of prepayment in full and by paying (i)
all past due Installment Payments under such Schedule, plus (ii) the present
value of all unpaid Installment Payments for the remainder of the term of such
Schedule, each discounted at 4% per year, compounded monthly, plus (iii) all
other amounts due or that become due under such Schedule.

 
Page 2 of 3

--------------------------------------------------------------------------------

 

15. FAX TRANSMISSION. A fax version of a Schedule when received by us shall be
binding on you for all purposes as if originally signed. However, such Schedule
shall only become effective and binding against us when originally signed by us.
You agree that the only version of such Schedule that is the original for all
purposes is the version containing your fax signature and our original
signature. If you elect to sign and transmit a Schedule by fax, you waive notice
of our acceptance of such Schedule and receipt of a copy of the original
Schedule.
 
 
CIT Technology Financing Services, Inc.
   
MET-PRO CORPORATION
 
Lender
   
Lender
           
X    /s/  Louis Fortunato
   
X    /s/  Raymond J. De Hont
 
Authorized Signature
   
Authorized Signature
           
Louis Fortunato  Director
8/12/09
 
Raymond J. De Hont   Chairman, CEO and President
3/19/09
Print Signer's Name & Title
Date Signed
 
Print Signer's Name & Title
Date Signed


 
Page 3 of 3

--------------------------------------------------------------------------------

 

ADDENDUM TO MASTER INSTALLMENT PAYMENT AGREEMENT #694197
 
This Addendum to Master Installment Payment Agreement #694197 forms and is made
a part of that certain Master Installment Payment Agreement #694197
("Agreement") between CIT Technology Financing Services, Inc. and Met-Pro
Corporation. Capitalized terms used herein but not defined herein will have the
same meaning given to them in the Agreement.
 
With regards to Section(s):

 

8.  
DEFAULT:
 
●
In subsection d), the words ", which consent will not be unreasonably withheld
or delayed," are inserted between the words "consent" and "you".
9.
 
REMEDIES:
 
●
In the first (1st) sentence, subsection (b)(ii) is deleted and replaced as
follows: "(ii) all unpaid Installment Payments for the remainder of the term of
any or all Schedules,".
14.
 
MISCELLANEOUS:
 
●
In the final sentence, subsection (ii), the words "each discounted at 4% per
year, compounded monthly" are deleted.

 
All other terms and conditions of the Agreement shall remain unchanged and in
full force and effect. All handwritten changes and strike throughs on the
Agreement are null and void and of no force or effect. The changes contained in
this Addendum shall apply to only the Agreement to which it is incorporated and
is not a precedent for future lease transactions.
 
IN WITNESS WHEREOF, the parties hereto have executed this Addendum to Master
Installment Payment Agreement on March 19              , 2009.
 
CIT Technology Financing Services, Inc.
 
Met-Pro Corporation
         
By:
/s/ Louis Fortunato
 
By:
/s/ Raymond J. De Hont
         
Title:
Director
 
Title:
Chairman, CEO and President

  
 
 

--------------------------------------------------------------------------------

 
 
Microsoft Financing
SCHEDULE NO. 778835 TO MASTER INSTALLMENT PAYMENT AGREEMENT # 694167
 
Customer: MET-PRO CORPORATION
Customer Address: 160 Cassell Rd. Harleysville, PA 19438
 
Solution Provider Name & Address
Reference Number
Amount *
Columbus It Partner Usa 470 WEST AVE STAMFORD
CT 06902
03/18/2009 - Invoice number
012496
$485,336.00

* plus applicable taxes, you acknowledge that tax related adjustments may occur
pursuant to the Master Agreement
TOTAL PRODUCT FEE: $485,336.00
 
ESTIMATED FUNDING DISBURSEMENT DATES AND AMOUNTS(if applicable):
 
Disbursement
Date
Amount
Disbursement
Date
Amount
Disbursement
Date
Amount
           





Finance Terms:
YOU HAVE REQUESTED AND HEREBY EXPRESSLY DIRECT LENDER TO PAY THE TOTAL PRODUCT
FEE UNDER THIS SCHEDULE TO PRODUCT PROVIDER(S) WHEN LENDER RECEIVES PRODUCT
PROVIDER'S INVOICE, OR, ON THE DATES INDICATED IF MULTIPLE DISBURSEMENT DATES
ARE SHOWN, REGARDLESS OF WHETHER ALL PRODUCTS HAVE BEEN DELIVERED. ,You shall
make all product related claims solely against Product Provider and shall,
nevertheless, pay Lender all amounts required to be paid under this Schedule,
irrespective of any unsatisfactory resolution of such claims
 
Amount Financed: $485.336.00
 
Installment Advance Payment $0.00 ("at signing")
Term: 36 months
 
Payment  Next 36 @ $13,481.56 each
Installment Payment Frequency: monthly
 
Amount:

 
Your First Installment Payment and each subsequent Installment Payment are due
on the date specified on our invoices to you.
 
1.
You agree to finance with us the Total Product Fee (including taxes and
professional services fees, if applicable) identified above for the scheduled
term specified above ("Term”).  You acknowledge that the Total Product Fee may
be disbursed by Lender either at commencement of this agreement or in annual
installments as set forth above. You agree that in the event of a Default under
this schedule or the Master Agreement, we have no obligation to disburse any
pending or future annual installments under this Schedule. Monthly Installment
Payments are due in arrears; all other payment frequencies are due in advance,
This Schedule shall be governed by and incorporates all of the terms and
conditions of the Master Installment Payment Agreement identified above ("Master
Agreement") and by the terms and conditions set forth in this Schedule or any
exhibit or addendum to this Schedule, This Schedule shall constitute an
independent finance contract separate and distinct from the Master Agreement or
any other Schedule. Capitalized terms used in the Schedule that are not
otherwise defined herein shall have the meaning given such terms in the Master
Agreement

 
2.
BY SIGNING THE MASTER AGREEMENT AND THIS SCHEDULE: (i) YOU ACKNOWLEDGE THAT YOU
HAVE READ AND UNDERSTAND THE TERMS AND CONDITIONS ON ALL PAGES OF THE MASTER
AGREEMENT AND THIS SCHEDULE; (ii) YOU AGREE THAT THIS SCHEDULE CANNOT BE
TERMINATED OR CANCELLED BY YOU. YOU HAVE AN UNCONDITIONAL OBLIGATION TO MAKE ALL
INSTALLMENT PAYMENTS DUE UNDER THIS SCHEDULE, AND YOU CANNOT WITHHOLD, SET OFF,
OR REDUCE SUCH INSTALLMENT PAYMENTS FOR ANY REASON, INCLUDING BUT NOT LIMITED TO
(1) LOSS, DAMAGE OR THEFT TO OR OF ANY ONE OR MORE OF THE PRODUCTS (2) ANY CLAIM
THAT LICENSOR HAS BREACHED ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER
OBLIGATION OR OTHERWISE FAILED TO PERFORM UNDER THE LICENSE AGREEMENT, (3) ANY
REVOCATION, EXPIRATION OR TERMINATION OF THE LICENSE AGREEMENT OR THE LICENSES
GRANTED THEREUNDER, FOR ANY REASON; OR (4) NON-DELIVERY, NON-PERFORMANCE, OR
NON-ACCEPTANCE BY YOU, OF THE PRODUCT (iii) YOU WILL USE THE PRODUCTS ONLY FOR
BUSINESS PURPOSES; (iv) YOU WARRANT THAT THE PERSON SIGNING THE MASTER AGREEMENT
AND THE SCHEDULE HAS THE AUTHORITY TO DO SO AND TO GRANT THE AUTHORITY SET FORTH
IN SECTION 7 OF THE MASTER AGREEMENT; (v) YOU CONFIRM THAT YOU DECIDED TO ENTER
INTO THE MASTER AGREEMENT AND THE SCHEDULE RATHER THAN PAY CASH FOR THE TOTAL
PRODUCT FEE.

 
Lender: CIT Technology Financing Services, Inc.
 
Customer: MET-PRO CORPORATION
         
By:   
/s/  Louis Fortunato  
By:  
/s/  Raymond J. De Hont   Authorized Signature     Authorized Signature      

Louis Fortunato   Director
8/12/09
 
Raymond J. De Hont   Chairman, CEO and President
3/19/09
Print Signer's Name & Title
Date Signed
 
Print Signer's Name & Title
Date Signed





Microsoft is a trademark of the Microsoft companies. The Microsoft Financing
marks are used by CIT Technology Financing Services, Inc. under license.
 
 

--------------------------------------------------------------------------------

 

AUTHORIZATION CERTIFICATE
 


 
 
Master Installment Payment Agreement #694167 between Company and CIT Technology
Financing Services, Inc.
 
 
 

 
Company:
CIT Technology Financing Services, Inc.
MET-PRO CORPORATION
Address:
10201 CENTURION PARKWAY
160 Cassell Rd.
City/State/Zip:
JACKSONVILLE, FL 32256
Harleysville, PA 19438

 


 
I,      Gary J. Morgan       , CERTIFY that I am the duly qualified and acting [
x ] Secretary or Assistant Secretary I [  ] Managing Member I [  ] General
Partner I [  ] Officer (title)  __________________ ­of the Company identified
above; that the Company is duly organized, validly existing company in good
standing under the laws of the State of   Pennsylvania  ; that I have custody of
the operating agreement, partnership agreement, or charter and bylaws of the
Company; that based on an examination of the Company's operating agreement,
partnership agreement, or charter, bylaws and other relevant records, as of the
date stated below (and for six months prior thereto) the following persons in
the respective capacities indicated have been authorized to execute the
Agreement(s) identified above and other attendant documents on behalf of the
Company and with full authority to bind the Company by doing so.


Name
Title
Signature

Raymond J. De Hont
Chairman, CEO & President
/s/ Raymond J. De Hont
 
 
   
 
 
   





 


Date Signed:   
3/19/2009  
/s/ Gary J Morgan, CFO
     
Secretary/Managing Member/
       
General Partner/Officer (title)
Senior VP of Finance
       
Secretary & Treasurer

 
 

--------------------------------------------------------------------------------